Citation Nr: 0705676	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-23 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left tympanic 
membrane perforation, currently rated noncompensable. 

2.  Entitlement to an initial rating in excess of 0 percent 
for service-connected left
ear hearing loss associated with perforation of left tympanic 
membrane.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2004.  A statement of the case was issued in June 2004, 
and a substantive appeal was received in June 2004.  

Certain communications from the veteran suggest that he may 
be seeking an increased rating for service-connected otitis 
externa and/or otitis media.  This matter is hereby referred 
to the RO for appropriate action. 



FINDINGS OF FACT

1.  The veteran's service-connected left tympanic membrane 
perforation is manifested by a perforation of the left 
tympanic membrane.  

2.   Service connection has not been established for right 
ear hearing loss and is assigned a Level I hearing acuity 
according to the provisions of 38 C.F.R. § 4.85(f); and the 
veteran's service-connected left ear hearing loss associated 
with perforation of left tympanic membrane has not been 
productive of higher than Level II hearing acuity. 

3.  The veteran does not suffer from current right ear 
hearing loss. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
the veteran's service-connected left tympanic membrane 
perforation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, Part 4, including § 4.87 and 
Code 6211 (2006).  

2.  The criteria a compensable rating for the veteran's 
service-connected left ear hearing loss associated with 
perforation of left tympanic membrane have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), 
Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2006).

3.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and nor may right ear 
hearing loss be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The December 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the December 2003 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the December 2003 letter was sent to the appellant 
prior to the March 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal also involves an 
issue of entitlement to an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  In 
the present appeal, the appellant was provided a December 
2003 VCAA letter with notice of what type of information and 
evidence was needed to substantiate his claims, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his disability claims or 
the effective date of the disabilities.  To the extent that 
such notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claims for higher ratings and for service 
connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, VA, and from the correctional facility 
have been obtained.  Also, the veteran was afforded VA 
examinations in December 2003, January 2004, and November 
2004, and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  In a statement received in February 2005, the 
veteran noted that he had no other additional evidence to 
submit and requested that the appeal continue.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claims.

Analysis

Increased Rating Issues

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Left Tympanic Membrane Perforation

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The present appeal involves the veteran's claim that the 
severity of his service-connected left tympanic membrane 
perforation warrants a higher disability rating. 
The veteran's service-connected disability has been rated by 
the RO under the provisions of Diagnostic Code 6211.  Under 
this regulatory provision, the maximum rating is 0 percent 
and is warranted where there is perforation of the tympanic 
membrane.  The Board notes that the veteran is in receipt of 
the highest available rating for his disability.  
Accordingly, the Board is unable to grant a rating in excess 
of 0 percent. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Left Ear Hearing Loss Secondary to Perforation of Left 
Tympanic Membrane

As noted above, in order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected left ear hearing loss 
secondary to perforation of left tympanic membrane warrants a 
higher disability rating.  The veteran's service-connected 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On the authorized audiological evaluation in December 2003, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
35
30
35

The puretone threshold average was 30 in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
in the left ear.

At the time of the December 2003 audiological examination, 
the veteran was not service connected for his right ear.  
Accordingly, a Roman numeral designation of I is assigned for 
the right ear.  38 C.F.R. § 4.85(f).  The veteran was shown 
to have an average puretone hearing loss in the left ear of 
30 decibels, with 88 percent speech discrimination, which 
translates to a Roman numeral designation of II for the left 
ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table 
VII, Diagnostic Code 6100, level I for the right ear and 
level II for the left ear equates to a zero percent 
disability evaluation.

The examiner noted that the veteran demonstrated normal to 
mild mixed hearing loss in the left ear for frequencies 500 
Hz to 4000 Hz.  It was further noted that hearing loss was 
consistent with recurrent otitis media, and subsequent 
surgery of the left tympanic membrane.  There was no evidence 
of otitis media found at the time of the examination and the 
left tympanic membrane perforation was healed.  The examiner 
continued that case history and reported symptoms, however, 
suggested ongoing problems with recurrent otitis media.  

At a January 2004 VA examination, the examiner noted that the 
veteran's average hearing loss of 30 on the left ear.  
According to the examiner, the patient had normal hearing.  
The examiner also noted that the left tympanic membrane 
looked scarred with tympanosclerosis that actually looked 
like a childhood disease.  The examiner indicated that 
tympanum, overall, was normal.  

On another authorized audiological evaluation in November 
2004, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
30
25
25

The puretone threshold average was 25 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
in the left ear.  According to the VA examiner, speech 
discrimination abilities were excellent, bilaterally.  

At the time of the November 2004 audiological examination, 
the veteran was not service connected for his right ear.  
Accordingly, a Roman numeral designation of I is assigned for 
the right ear.  38 C.F.R. § 4.85(f).  The veteran was shown 
to have an average puretone hearing loss in the left ear of 
25 decibels, with 96 percent speech discrimination, which 
also translates to a Roman numeral designation of I for the 
left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying 
Table VII, Diagnostic Code 6100, level I for the right ear 
and level I for the left ear equates to a zero percent 
disability evaluation.

The veteran was diagnosed with a mild sensorineural hearing 
loss at 2000 Hz in the left ear.  It was noted, however, that 
for frequencies from 500 Hz to 4000 Hz, the veteran had 
normal hearing for adjudication purposes, bilaterally.  The 
examiner further noted that tympanometry revealed normal 
middle ear mobility and compliance, bilaterally.  It was also 
noted that there was no indication of a perforated ear drum 
in the left ear due to normal tympanometry test results and 
normal middle ear canal volume. 

In comparison with December 2003 examination, the examiner 
noted that similar thresholds were present despite the 
veteran's complaints of decreased hearing in the left ear.  
The examiner continued that the test results did not indicate 
a problem that, if treated, would change in hearing 
thresholds.    
  
In the instant case, Table VIA is not for application because 
neither audiological evaluation showed that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran's representative contends that the VA examination 
failed to address what effects the veteran's hearing loss has 
on his ability to function under the ordinary conditions of 
daily life and ordinary activity, and his ability on engaging 
in employment.  The Board notes that the audiological 
examinations were adequate for VA purposes.  An examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85.  There is no indication 
that the VA examinations did not comply with the regulatory 
provision.  As noted above, disability ratings are derived by 
a mechanical application of the ratings schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmen, 3 Vet. App. at 349.  The 
results from the VA examinations show that the veteran's left 
ear hearing loss warrants a 0 percent evaluation.  It appears 
to the Board that any impact on the veteran's daily life, 
ordinary activity, and employment is minimal.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  30 
U.S.C.A. § 5107(b).  The Board notes that the veteran may 
always advance an increased rating claim if the severity of 
his hearing loss disability should increase in the future. 

Service Connection Issue

The final issue before the Board also involves a claim of 
entitlement to service connection for right ear hearing loss.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records are negative for complaints of right 
ear hearing loss.  A February 1977 exit examination showed 
that the veteran's ears were clinically evaluated as normal.  
Also, audiometric test conducted at the time showed that the 
veteran did not have hearing loss in his right ear.       

The Board also finds that there is no competent evidence of 
record demonstrating that the veteran suffered hearing loss 
to a compensable degree within one year of discharge from 
service which would allow for a grant of service connection 
on a presumptive basis.  

The veteran was afforded a VA examination in January 2004.  
His average hearing loss was 21 in the right ear.  The 
examiner diagnosed the veteran with normal hearing.

The veteran was afforded another VA examination December 
2003.  Audiometric testing did not reveal auditory thresholds 
of greater than 40 decibels for the relevant frequencies in 
the right ear.  The Board notes, however, that the veteran's 
speech recognition score using the Maryland CNC test was less 
than 94 percent.  Specifically, it was 92 percent.  This 
would appear to show right ear hearing loss pursuant to 
38 C.F.R. § 3.385.
      
However, upon audiological examination in November 2004,  
reported thresholds of 15, 10, 25, 20, and 30 HZ were 
reported at the 500, 1000, 2000, 3000, and 4000 Hertz levels 
respectively.  A Maryland CNC score of 100 percent was 
reported for the right ear.  The December 2003 audiological 
test shows no hearing loss disability under 38 C.F.R. 
§ 3.385.  

The Board notes that the November 2004 test represents the 
most recent and current medical evidence as to right ear 
hearing loss.  This examination report shows not right ear 
hearing loss.  The Board believes that the November 2004 test 
clearly and persuasively demonstrates that the CNC test score 
of 92 in December 2003 was not an accurate reading.  
Moreover, even if the Board assumes that the veteran does now 
have right ear hearing loss under 38 C.F.R. § 3.385, the 
preponderance of the evidence is against a nexus to service.  
As noted earlier, right ear hearing loss was not manifested 
during service or within one year of discharge.  In fact, 
there is no evidence of right ear hearing loss for many years 
after service.  Audiological examination in October 1983 
showed right ear readings of 5, 10, 20, and 15 at the 500, 
1000, 2000, and 4000 frequencies with a CNC score of 100 
percent.  Audiological examination in May 1988 showed right 
ear readings of 10, 15, 20, 20, and 25 at the 500, 1000, 
2000, 3000, and 4000 frequencies with a CNC score of 100 
percent.  

In sum, the Board believes that the competent evidence of 
record shows that the veteran does not suffer from current 
right ear hearing loss as defined by 38 C.F.R. § 3.385 and, 
even if it is assumed for the sake of argument that he does, 
any such right ear hearing loss is not related to his active 
duty service. 

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


